Citation Nr: 1625211	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability rating higher than 10 percent for right knee limitation of motion.

2.  Entitlement to a higher disability rating for right knee instability, evaluated as noncompensably disabling prior to July 3, 2013, and 10 percent disabling thereafter.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



REMAND

The Veteran served on active duty from March 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a February 2014 rating decision, the RO granted a separate, 10 percent rating for right knee instability, which was awarded in addition to the Veteran's long-standing 10 percent rating for right knee limitation of motion.

In January 2015, the Board denied, inter alia, the Veteran's claim seeking an increased rating for his right knee disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The parties to that appeal subsequently entered into a December 2015 Joint Motion for Partial Vacatur (Joint Motion), in which they agreed that the Board failed to set forth adequate bases and reasons for its denial of the Veteran's claim, thereby requiring the decision to be vacated, and the issue remanded to the Board.  As reflected in the Joint Motion, the Veteran specifically abandoned his appeal of all other issues adjudicated by the Board in this January 2015 decision.  The Court issued an Order in December 2015 granting the parties' Joint Motion, and the case has now been returned to the Board for compliance therewith.  

Pursuant to the December 2015 Joint Motion, the Board must readjudicate the Veteran's right knee disability increased rating claim, and in doing so, set forth adequate reasons and bases for the decision reached, to include consideration as to whether the Veteran should be awarded a separate compensable percent rating for right knee painful limitation of motion with arthritis prior to July 3, 2013 and/or a separate compensable rating for symptomatic dislocated semilunar cartilage at any time during the appeal period.  However, the case is not yet ready for adjudication, as the record reflects outstanding VA treatment records that must be obtained.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from September 2013.  If the post-September 2013 VA orthopedic treatment records reflect a material change in the Veteran's service-connected right knee disability since the Veteran underwent a VA examination in July 2013, schedule the Veteran for a new VA examination to assess the current severity of his right knee disability.

2.  Finally, readjudicate the Veteran's claim seeking an increased rating for his right knee disability, including whether higher or separate ratings are warranted.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

